DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9 June 2020 is being considered by the examiner.

Drawings

The drawings are objected to because Figure 9, in each step, says “froming” which should recite “forming.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections

Claims 1-14 are objected to because of the following informalities:  
Independent claim 1 recites “said cover unit including a light-transmissible plate that defines said cover top surface and a light-emitting diode (LED) display member that is disposed on said light-transmissible plate, that defines said cover bottom surface and that includes a plurality of spaced-apart LED elements.”  As shown above the light-transmissible plate defines the top surface and the LED display member defines the bottom surface, however, is claimed that the bottom surface is “disposed on” the top surface, which is contradictory to the way “disposed on” is used within the rest of the context of the claims.


Allowable Subject Matter

Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter is that independent claim 1 recites “…said initial light partially reflected from said cover top surface to form an optical-adhesive-film incident light incident on said optical adhesive film; wherein said optical adhesive film is configured to filter out a portion of said optical-adhesive-film incident light to form an optical-member incident light entering said optical member, said portion of said optical-adhesive-film incident light incident on said optical adhesive film at a first incident angle greater than an inner critical angle…wherein said optical member is configured to filter out a portion of said optical-member incident light to form a photodetection-film incident light entering said photo detection film, said portion of said optical-member incident light incident on said optical member at a second incident angle smaller than an outer critical angle” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
In the closest prior art:

Huang et al. (US 2016/0247010) disclose an electronic device with fingerprint detection comprising a filter layer (Figure 2, 126) and an adhesive layer (Figure 2, 122) and also discusses the angle of light rays being reflected (Figure 3 and paragraph [0051] for example.).
Bookbinder et al. (US 2019/0165299) disclose of the characteristics of light being reflected within layers (See Figures 3A-3B).
Huang et al. (US 2017/0255809) disclose of image sensing within a display, specifically regarding reflected light for fingerprint detection (Figure 1).
Gozzini et al. (US 2018/0046837) disclose an electronic device used for fingerprint detection, and the various layers and reflections (See Figure 3, for example).
Chai et al. (US 2018/0005006) disclose a display apparatus comprising fingerprint detection capability and the detection of the reflected light (See Figure 7b, for example.).
See also the Written Opinion of the ISA (Submitted 9 June 2020).
However, the closest prior art fails to teach and/or suggest, either singularly or in combination, the specifically claimed features as highlighted above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


This application is in condition for allowance except for the following formal matters: 
Drawing objections [See above]; and
Claim objections [See above.].
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
16 April 2021